Order, Supreme Court, New York County (Joan B. Lobis, J.), entered May 25, 2005, which, to the extent appealed from as limited by the briefs, denied defendant’s cross motion for an order rescinding her 1999 transfer of title to a property in East Hampton, unanimously affirmed, without costs.
Rescission of the subject property transfer is sought upon the ground that defendant was not paid for the transferred property interest in accordance with an alleged oral postnuptial agreement. The alleged oral agreement is said to have provided that plaintiff, in exchange for defendant’s transfer of the property to the parties as tenants-in-common, would pay defendant *573half the price paid for the property by defendant. Such agreement would be barred by the statute of frauds (General Obligations Law § 5-703). Defendant has not shown that her transfer of the property was “unequivocally referable” to the alleged agreement so as to remove the agreement from the statute (see Anostario v Vicinanzo, 59 NY2d 662, 664 [1983]). Indeed, the record discloses numerous possible explanations for the transfer, among them that before the transfer of title, plaintiff paid defendant the net proceeds from the sale of a home he had owned separately. Concur—Saxe, J.E, Sullivan, Williams, Gonzalez and Catterson, JJ.